IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





 NO. PD- 1889-11


DAVID LEN MOULTON, Appellant
 v.

 THE STATE OF TEXAS

 

ON APPELLANT'S MOTION FOR BAIL PENDING APPEAL
UNDER ARTICLE 44.04(h), V.A.C.C.P. 

		         FROM THE SIXTH COURT OF APPEALS
 					CASS COUNTY


 O R D E R 


 Per curiam. 

 Appellant was convicted of murder in Cause No. 2008F00339 in the 5th District Court
of Cass County.  The trial court sentenced him to confinement for 60 years.  The Court of
Appeals reversed the conviction and remanded the case to the trial court.  Moulton v. State,
360 S.W.3d 540 (Tex. App. - Texarkana 2011).  The State filed a petition for discretionary
review, which this Court granted on February 1, 2012.
	Appellant has applied to this Court, pursuant to Article 44.04(h) of the Code of
Criminal Procedure, to set a reasonable bail pending the issuance of a mandate from this
Court. 
	Accordingly, bail is hereby set in the amount of $500,000, and it is ORDERED that
the trial court order Appellant released from confinement assessed in these causes upon the
posting of bail.  Additionally, the trial court may set any reasonable conditions on the bonds.
Any sureties must be approved by the trial court.  
	IT IS SO ORDERED this the 29th day of June, 2012.

Do not publish